DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 25 are objected to because of the following informalities: Claim 1 recites “up to 9C atoms”. However, the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The Examiner suggests reciting a lower limit, e.g. “alkyl, alkoxy, oxaalkyl or fluoroalkyl having 1 to 9 C atoms or alkenyl or alkenyloxy having 2 to 9 C atoms”. Claim 25 depends from claim 32. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).  The Examiner suggests canceling claim 25 and adding new claim 33 with the subject matter of claim 25. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the polymerizable compound is one of RM-1 to RM-83:”. However, RM-11 to RM-42, RM-52 to RM-76, and RM-83 are missing, “RM-10” is concealed by the attorney docket number, and RM-82 is a partial structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-19, and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,351,771. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to liquid crystal media comprising compounds of formula I and X and/or XI and XII. The liquid crystal medium of ‘771 comprising one or more compounds of formula I, one or more compounds of formula IIb, specifically formula IIb-3, one or more compounds selected from formulae X and XI, and one or more compounds of formula XII wherein formula IIb, specifically IIb-3 encompasses formula I of instant claim 1. Formula X of ‘771 when defined as: R0 is an alkyl radical having 1 to 15 C atoms, A and B are 
    PNG
    media_image1.png
    102
    223
    media_image1.png
    Greyscale
, Y1 and Y2 are H or F, and X0 is F encompasses formula X of instant claims 1 and 10, specifically formulas Xa-Xf of instant claim 32 when R0 is an alkyl radical having 1 to 15 C atoms and X0 is F. Formula XI of ‘771 when defined as: R0 is an alkyl radical having 1 to 15 C atoms, A is 
    PNG
    media_image2.png
    49
    95
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    51
    95
    media_image3.png
    Greyscale
, Y1-Y4 are H or F, and X0 is F encompasses formula XI of instant claims 1 and 10, specifically formula XIa of instant claim 32 when R0 is an alkyl radical having 1 to 15 C atoms and X0 is F. Formulae XII of ‘771 encompasses formula XII of instant claim 1. Formula I of ‘771 when defined as: R1 is an alkyl radical having 1 to 15 C atoms encompasses formula II of instant claim 4, specifically formula IIb of instant claim 5 when R3a is H and alkyl is a straight-chain alkyl group having 1 to 8 C atoms. The liquid crystal medium of ‘771 additionally comprises one or more compounds selected from formulae IV to VII, specifically formulae Va to Vj and/or formulae VI-1a to VI-1d and/or VI-2a to VI-2f encompass instant claims 6-9. The liquid crystal medium of ‘771 additionally comprises one or more compounds selected from formulae XIII to XVI which encompass formulae XIII to XVI of instant claim 12. The liquid crystal medium of ‘771 additionally comprises one or more compounds selected from formulae D1 to D5 wherein D4 and D5 when R0 is an alkyl radical having 1 to 15 C atoms, Y1 and Y2 are H or F, and X0 is F encompass formula X and XI of instant claim 10 when in formula X, A is 
    PNG
    media_image4.png
    53
    87
    media_image4.png
    Greyscale
, B is 
    PNG
    media_image5.png
    70
    89
    media_image5.png
    Greyscale
, Y1 is H or F, Y2 is F, and X0 is F, in formula XI, A is 
    PNG
    media_image5.png
    70
    89
    media_image5.png
    Greyscale
, Y1 is H or F, Y2 and Y4 are F, Y3 is H, and X0 is F. The liquid crystal medium of ‘771 additionally comprises one or more UV stabilisers and/or antioxidants which encompasses instant claim 14. The liquid crystal medium of ‘771 additionally comprises one or more polymerizable compounds, specifically of formulae RM-1 to RM-83 which encompasses instant claims 15 and 16. The process in claim 16 of ‘771 encompasses instant claim 17. The electro-optical device in claims 17-19 of ‘771 encompass instant claims 18 and 19. Both the instant claims and patent claims recite open claim language “comprising”; therefore, it would have been obvious that all defined groups are inclusive of the patented claims, additional compounds may be present, and the compounds can be present in any amount such as the instantly claimed amount of 2-20%, specifically 5-15% or 2-15% by weight of formula I.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-19, and 22-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. 2011/0095229) in view of Hattori et al. (U.S. 2012/0217438). U.S. 8,974,693 above is the patent for 2011/0095229.
	Lee et al. teaches a liquid-crystalline medium comprising a polymerisable component (A) containing one more polymerisable compounds (claim 15) and a liquid-crystalline component (B) containing one more compounds of the general formula I [abstract]. Lee et al. also teaches the compounds of formula I are preferably selected from sub-formulae I1 to I5 [0121] and particular preference is given to compounds of the formulae I1a, I2n, I2w, I3a, I4a, I5a, I5b and I5c [0125] wherein formula I3a is the following:

    PNG
    media_image6.png
    120
    340
    media_image6.png
    Greyscale
[0125] wherein R0 is an alkyl radical having 1 to 15 carbon atoms [0041] which is equivalent to formula XI of instant claim 1, specifically formula XIa of instant claim 32 when R0 is an alkyl radical having 1 to 15 C atoms. Lee et al. further teaches the medium additionally comprises one or more compounds of the formula XXII [0153] which is the following:

    PNG
    media_image7.png
    100
    312
    media_image7.png
    Greyscale
[0153] wherein R0’ and R0’ are straight chain alkyl having 1 to 6 carbon atoms [0154] which is equivalent to formula XII of instant claim 1 when R1 and R2 are alkyl having up to 6 C atoms. Lee et al. also teaches the medium additionally comprises one or more bicyclic compounds of the formula XXI [0144] which is preferably selected from formulae XXIa to XXIf [00146] with particular preference given to compounds of the formulae XXIa, XXIb, XXId and XXIe [0147] and especially preferred compounds of the formulae XXId and XXIe can be the following XXId-2 [0148]:

    PNG
    media_image8.png
    94
    330
    media_image8.png
    Greyscale
[0148] in which alkyl is a straight-chain alkyl group having 1-6 carbon atoms [0147]. Lee et al. does not teach a specific example of formula XXId-2 that is equivalent to formula I of instant claim 1. 
	However, Hattori et al. teaches a liquid crystal composition comprising at least one compound of formula (1) and at least one compound of formula (2) [0010] which are the following:

    PNG
    media_image9.png
    183
    322
    media_image9.png
    Greyscale
[0010] wherein R1 and R2 are alkyl having 1 to 12 carbons [0010] such as compound 1V2-HH-3 in an amount of 11% seen in Example 1 [0072] which is equivalent to formula I of instant claims 1, 13, and 25 when R1 is propyl. Hattori et al. also teaches R3 is an alkyl having 1 to 12 carbons, or alkoxy having 1 to 12 carbons, alkenyl having 2 to 12 carbons, or alkenyl having 2 to 12 carbons in which arbitrary hydrogen is replaced by fluorine, m is 1 to 4, A is selected from 1,4-cyclohexylene, 1,4-phenylene, 2-fluoro-1,4-phenylene, 3-fluoro-1,4-phenylene, 3,5-difluoro-1,4-phenylene, 1,3-dioxane-2,5-diyl, or tetrahydropyran-2,5-diyl, at least one of rings A is 1,4-phenylene, 3-fluoro-1,4-phenylene, or 3,5-difluoro-1,4-phenylene, Z1 is selected from a single bond, ethylene, carbonyloxy or difluoromethyleneoxy, X1 and X2 are independently hydrogen or fluorine, and Y1 is independently fluorine, chlorine, or trifluoromethoxy [0010]. When m is 3, the first A is tetrahydropyran-2,5-diyl, the first and second Z1 are single bonds, the second A is 1,4-phenylene, the third A is 3,5-difluoro-1,4-phenylene, the third Z1 is difluoromethyleneoxy, X1 and X2 are fluorine, and Y1 is fluorine it is equivalent to Lee’s formula I3a and formula XI of instant claim 1, specifically formula XIa of instant claim 32. Hattori et al. further teaches formula (1) decreases the viscosity and increases the elastic constant [0021] as well as provide a higher maximum temperature and higher elastic constant than a composition without said compound [0073]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Lee and Hattori to include Lee’s formulae I3a and XXId-2 in which formula XXId-2 specifically encompasses a compound which is equivalent to formula I of instant claim 1 as taught by Hattori in order to decrease the viscosity, increase the elastic constant, and increase the maximum temperature of the liquid crystal composition. The above is a composition, therefore the process for the preparation of a liquid crystalline medium comprising mixing the above compounds is taught (claim 17). 
	With regard to claims 4, 5, 12, and 22, Lee et al. teaches the medium additionally comprises one or more bicyclic compounds of the formula XXI [0144] which is preferably selected from formulae XXIa to XXIf [00146] with particular preference given to compounds of the formulae XXIa, XXIb, XXId and XXIe [0147] and especially preferred compounds of the formulae XXId and XXIe can be the following XXIe-2 [0148]:

    PNG
    media_image10.png
    71
    305
    media_image10.png
    Greyscale
 [0148] wherein alkyl is a straight-chain alkyl group having 1-6 carbon atoms [0147] such as compound CC-3-V1 seen in Example M1 [0237] which is equivalent to formula II of instant claims 4 and 22, specifically formula IIa of instant claim 5, more specifically formula IIa-2 of instant claim 27. Although Lee et al. does not teach a specific example of the above compounds together in a composition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition based on the combination of equivalents. See MPEP 2144.06. Further, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In the instant case, Lee et al. teaches various additional compounds are suitable for use in the composition of the sought invention. Therefore, the teachings of Lee et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in combining the above compounds through routine experimentation in the liquid crystal art with a reasonable expectation of success.
	With regard to claims 6-8, 12, 22-24, and 31, Lee et al. teaches the medium additionally comprises one or more compounds selected from the group consisting of the general formulae III to VIII [0129] wherein the compound of formula III is preferably selected from the following formulae [0134]:

    PNG
    media_image11.png
    93
    303
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    353
    316
    media_image12.png
    Greyscale
 

    PNG
    media_image13.png
    261
    318
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    341
    334
    media_image14.png
    Greyscale
[0134] wherein R0 is preferably methyl, ethyl, n-propyl, n-butyl or n-pentyl or CH2=CH [0135] in which formulae IIIa-IIIe are equivalent to formulae IV of instant claim 6 when R0 is an alkyl radical having 1 to 5 C atoms or an alkenyl radical having 2 C atoms, Y1 and Y2 are H or F, and X0 is F or a polyfluorinated alkoxy radical having 1 C atom. Lee et al. also teaches the compound of formula IV is preferably selected from the following formulae [0136]:

    PNG
    media_image15.png
    221
    315
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    310
    318
    media_image16.png
    Greyscale
 [0136] wherein R0 is an alkyl radical having 1 to 15 C atoms [0041] and X0 is preferably F or OCF3 [0137] which are equivalent to formula V of instant claims 6 and 22, specifically formula Va, Vb, Vc, Vg, and Ve respectively of instant claim 7 when R0 is an alkyl radical having 1 to 15 C atoms and X0 is F or a polyfluorinated alkoxy radical having 1 C atom. Lee et al. further teaches the medium additionally comprises one or more compounds selected from the following group consisting of the general formulae XVI to XX [0142]:

    PNG
    media_image17.png
    271
    333
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    217
    321
    media_image18.png
    Greyscale
 [0142] wherein when R0 is an alkyl radical having 1 to 15 C atoms [0041], L is H or F [0143], and X0 is F [0045] in which formula XVI is equivalent to formula XIV of instant claim 12 when R0 is an alkyl radical having 1 to 15 C atoms, Y1 is H, Y2 is H or F, and X0 is F. Formula XIX is equivalent to formula XVI of instant claim 12 when R0 is an alkyl radical having 1 to 15 C atoms and X0 is F. Formula XX is equivalent to formula VI of instant claim 6, specifically formula VI-1 of instant claims 22 and 23, more specifically formula VI-1a of instant claim 8 when R0 is an alkyl radical having 1 to 15 C atoms and X0 is F. Lee et al. also teaches in a particularly preferred embodiment, the media according to the invention comprise compounds of the formulae II to XVIII (preferably II, III and/or IV) in which X0 is F, OCF3, OCHF2, OCH=CF2, OCF=CF2 or OCF2--CF2H.  A favourable synergistic effect with the compounds of the formula I results in particularly advantageous properties [0211]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain a compound of formula IV such as IVa when X0 is OCH=CF2 (claim 31) through routine experimentation in order to achieve favorable synergistic effects. Although Lee et al. does not teach a specific example of the above compounds together in a composition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain such a composition based on the combination of equivalents. See MPEP 2144.06. Further, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In the instant case, Lee et al. teaches various additional compounds are suitable for use in the composition of the sought invention. Therefore, the teachings of Lee et al. would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in combining the above compounds through routine experimentation in the liquid crystal art with a reasonable expectation of success.
	With regard to claims 9 and 24, Lee et al. teaches particular preference is given to compounds of the formulae I1a, I2n, I2w, I3a, I4a, I5a, I5b and I5c [0125] wherein formula I1a is the following:

    PNG
    media_image19.png
    115
    319
    media_image19.png
    Greyscale
[0125] wherein R0 is an alkyl radical having 1 to 15 carbon atoms [0041] which is equivalent to formula VI-2 of instant claim 24, specifically formula VI-2a of instant claim 9 when R0 is an alkyl radical having 1 to 15 C atoms and X0 is F. Lee et al. also teaches the medium comprises from one to four, in particular one, two or three, compounds of the formula I [0189]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain a composition comprising two compounds of formula such as formula I3a and I1a through routine experimentation based on the teachings of Lee.
	With regard to claim 10, Lee et al. teaches particular preference is given to compounds of the formulae I1a, I2n, I2w, I3a, I4a, I5a, I5b and I5c [0125] wherein formula I4a is the following:

    PNG
    media_image20.png
    119
    331
    media_image20.png
    Greyscale
[0125] wherein R0 is an alkyl radical having 1 to 15 carbon atoms [0041] which is equivalent to formula XI of instant claim 10 when R0 is an alkyl radical having 1 to 15 C atoms, A is 
    PNG
    media_image21.png
    59
    96
    media_image21.png
    Greyscale
, Y1, Y2, and Y4 are F, Y3 is H, and X0 is F. Lee et al. also teaches the medium comprises from one to four, in particular one, two or three, compounds of the formula I [0189]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain a composition comprising two compounds of formula such as formula I3a and I4a through routine experimentation based on the teachings of Lee.
	With regard to claim 14, Lee et al. teaches the polymerisable component (A) and/or the LC medium (component (B)) may also comprise one or more stabilisers in order to prevent undesired spontaneous polymerisation of the RMs, for example during storage or transport [0115].
	With regard to claim 16, Lee et al. teaches especially preferred polymerizable compounds are given in the following RM-1 to RM-12 [0109] Most preferably preferred are LC mixtures containing a polymerisable compound of the formula RM-2, RM-3, RM-4 or RM-11 [0110] such as the following formula RM-2:

    PNG
    media_image22.png
    107
    295
    media_image22.png
    Greyscale
[0109] which is equivalent to formula RM-2 of instant claim 16.
With regard to claims 12 and 26-31, Lee et al. teaches the optimum mixing ratio of the compounds of the formulae I to XXV depends substantially on the desired properties, on the choice of the individual compounds of these formulae and on the choice of any other components that may be present.  Suitable mixing ratios within the range given above can easily be determined from case to case. The total amount of compounds of the formulae I to XXV in the mixtures according to the invention is not crucial.  The mixtures can therefore comprise one or more further components for the purposes of optimisation of various properties.  However, the observable effect in relation to the addressing times and the threshold voltage is generally greater, the higher the total concentration of compounds of the formulae I to XXV [0208-0209]. Therefore, the claimed amounts of instantly claimed formulae II or III, specifically IIa-1, IIa-2, IIa-3, and IIa-5, V, Va, VI-1, VI-2, XII, XIII, XIV, and XVI can be achieved through routine experimentation based on the teachings of Lee et al. in order to achieve various desirable properties.
With regard to claims 18 and 19, Lee et al. teaches the invention furthermore relates also to an electro-optical liquid-crystal display containing a liquid-crystalline medium according to the invention which is characterised in that it is a TN, STN or TN-TFT display [0049].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 10,961,457, U.S. 10,738,243, U.S. 10,472,569, U.S. 10,364,392, U.S. 8,236,390 with U.S. 10,106,741, U.S. 7,445,819 with U.S. 10,106,741, U.S. 7,842,358 with U.S. 10,106,741, and U.S. 7,838,090 with U.S. 10,106,741 qualify as obviousness-type double patenting over the instant claims. U.S. 2011/0001089 in view of U.S. 2012/0217438 would be obvious over the instant claims as seen in the parent application, U.S. 8,236,390 (US2010/0320420), 8,585,925 (WO2010089092), 7,842,358, 7,838,090, 8,017,200, 7,651,742, 7,622,165, 7,790,247, 7,442,419, 7,445,819, 7,438,956, and/or 7,449,222 in view of U.S. 2012/0217438 are also obvious over the instant claims. ‘089, ‘390, ‘693, ‘925, ‘568, ‘090, ‘200, ‘742, ‘165, ‘247, ‘419, ‘819, ‘956, and ‘222 teach compositions comprising formula I and X and/or XI and XII, and ‘438 teaches a specific compound of formula I having beneficial properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722      

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722